

115 S2146 : Urban Indian Health Parity Act 
U.S. Senate
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2146IN THE SENATE OF THE UNITED STATESNovember 16, 2017Mr. Udall (for himself, Mr. Tester, Mr. Heinrich, Mr. Merkley, Ms. Warren, Ms. Harris, Ms. Cantwell, Mr. Markey, Ms. Klobuchar, Mr. Franken, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 6, 2017Committee discharged; referred to the Committee on FinanceA BILLTo extend the full Federal medical assistance percentage to urban Indian organizations.
	
 1.Short titleThis Act may be cited as the Urban Indian Health Parity Act . 2.Extension of full Federal medical assistance percentage to urban Indian organizationsSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking Indian Health Care Improvement Act) and inserting Indian Health Care Improvement Act) or through an Urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act) pursuant to a grant or contract with the Indian Health Service under title V of the Indian Health Care Improvement Act.
		